Exhibit 10.5



LC Capital Master Fund, Ltd.
680 5th Ave
New York, NY 10019
Attn: Mr. Steve Lampe
 
March 3, 2009


Dear Mr. Lampe,


 
Reference is hereby made to that certain Purchase Agreement dated as of February
11, 2009 by and among Particle Drilling Technologies, Inc. a Nevada corporation
(the “Company”), Particle Drilling Technologies, Inc., a Delaware corporation
and a subsidiary of the Company, the Purchasers named therein (each, a
“Purchaser”) and LC Capital Master Fund, Ltd. (“LC”), as agent and collateral
agent for the holders of the securities issued thereunder (the “Purchase
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Purchase Agreement.
 
WHEREAS, the Purchasers have agreed to purchase $400,000 in principal amount of
the Notes at the First Draw Down  (such Notes, the “First Draw Down Notes”) on
March 3, 2009 pursuant to Section 3.01(b) of the Purchase Agreement.
 
NOW HERETOFORE, the Company agrees with LC, as Purchaser, as follows:
 
                      On the date of the First Draw Down, the Company shall
issue to LC, and LC shall purchase from the Company, an additional Note in the
principal amount of $75,000, such Note (the “Additional Note”) being in addition
to LC’s pro rata portion of the First Draw Down Notes, for a purchase price of
$75,000 (the “Additional Note Purchase Price”).


The Company instructs LC to pay the Additional Note Purchase Price directly to
Milbank, Tweed, Hadley & McCloy LLP, as directed in the separate wire
instructions provided by Milbank, Tweed, Hadley & McCloy LLP, in satisfaction of
the Company’s obligations to pay the reasonable fees and disbursements of LC’s
legal counsel incurred prior to the First Draw Down pursuant to Section 3.02 of
the Purchase Agreement.


In connection with the issuance of the Additional Note, the Company’s obligation
to issue Notes to LC and LC’s obligation to purchase Notes from the Company at
the Second Draw Down pursuant to Section 3.01(c) of the Purchase Agreement shall
each be reduced by an amount of $75,000.


This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto.
 
THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
EACH OF THE PARTIES TO THIS LETTER AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS LETTER AGREEMENT, THE TRANSACTIONS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LETTER AGREEMENT.
 
This letter agreement shall not be construed to affect (a) the Company’s and
LC’s respective rights or obligations under the Purchase Agreement except to the
extent described herein, (b) the rights or obligations of the Company with
respect to the Purchasers other than LC under the Purchaser Agreement, or (c)
the rights or obligations  of such other Purchasers under the Purchase
Agreement.


This letter agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the Company and LC; provided, however, that
the Company shall not assign or transfer its rights or obligations hereunder
without the prior written consent of LC.


This letter agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.
 
Delivery of an executed counterpart of a signature page of this letter agreement
by facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this letter agreement.
 
This letter agreement and the Transaction Documents constitute the entire
contract between the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.


 
[SIGNATURE PAGE FOLLOWS]
 

 
 
 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please countersign a copy of this
letter agreement in the space provided.
 
 
PARTICLE DRILLING TECHNOLOGIES, INC., as Company



By: /s/ Jim B. Terry________________________
Name: Jim B. Terry
Title:   Chief Executive Officer




Acknowledged and Agreed by:


LC CAPITAL MASTER FUND, LTD., as Purchaser


 
By:  /s/ Steve Lampe________________________

 
Name: Steve Lampe

 
Title: Managing Member of General Partner





Further Acknowledged and Agreed by:


PARTICLE DRILLING TECHNOLOGIES, INC.,
 as Delaware Sub


By:  /s/ Jim B. Terry________________________
 
Name: Jim B. Terry
 
Title:   President
 
DON A. SANDERS, as Purchaser


By:  /s/ Don A. Sanders______________________
Name: Don A. Sanders


EDWARD F. HEIL, as Purchaser


By:  /s/ Edward F. Heil______________________
 
Name: Edward F. Heil
 
LC CAPITAL MASTER FUND, LTD., as Agent


 
By:  /s/ Steve Lampe________________________

 
Name: Steve Lampe

 
Title: Managing Member of General Partner






 
 
 

--------------------------------------------------------------------------------

 
